      Case 20-19750-VFP           Doc 2 Filed 08/20/20 Entered 08/21/20 09:35:47                       Desc OSC
                                    Comply with LR 1006 Page 1 of 2
Form osc1006 − osclr1006v27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 20−19750−VFP
                                         Chapter: 11
                                         Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Urban Medical Center, Inc.
   95 Martin Luther King, Jr., Drive
   Jersey City, NJ 07305
Social Security No.:

Employer's Tax I.D. No.:
  80−0155981

                          ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                              DISMISSED FOR FAILURE TO COMPLY WITH
                    D.N.J. LBR 1006−1, PAYMENT OF FILING FEES IN INSTALLMENTS

    The debtor filed a petition on August 20, 2020, and has failed to comply with the Court's local rule, D.N.J. LBR
1006−1, Payment of Filing Fees in Installments as noted below:

              Debtor has not paid the filing fee in the amount of $1717.00 in full at the time of the filing of the
petition.

              Debtor has not submitted an Application for Individuals to Pay the Filing Fee in Installments.

              Debtor has submitted an Application for Individuals to Pay the Filing Fee in Installments, but has not
paid with the petition the first installment payment in an amount equal to at least 25% of the filing fee.
     It is hereby

    ORDERED that the following document and/or fee must be submitted to the Clerk or the case will be
dismissed.

              Filing fee in the amount of $1717.00

              Application for Individuals to Pay the Filing Fee in Installments

              Initial installment payment in the amount of $

              Balance of initial installment payment due in compliance with D.N.J. LBR 1006−1, in the amount of $

     The debtor or debtor's attorney must appear at a hearing to be held before the Honorable Vincent F. Papalia on

    Date: September 22, 2020
    Time: 10:00 AM
    Location: Courtroom 3B, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, NJ
07102

to show cause why the case should not be dismissed.
     Case 20-19750-VFP           Doc 2 Filed 08/20/20 Entered 08/21/20 09:35:47                     Desc OSC
                                   Comply with LR 1006 Page 2 of 2

     If all required documents and/or fees are filed with the Clerk before the hearing date, this Order to Show Cause
will be vacated and no appearance is required.

    Unless all required documents and/or fees are filed before the hearing date on this Order to Show Cause, you
must appear at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE
CASE.

     IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.




Dated: August 21, 2020
JAN: rh

                                                   Vincent F. Papalia
                                                   United States Bankruptcy Judge
